           Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 1 of 39




Bruce L. Campbell, OSB No. 925377
bruce.campbell@millernash.com
John C. Clarke, OSB No. 153245
john.clarke@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower 111 S.W. Fifth Avenue
Portland, Oregon 97204
Phone: 503.224.5858

Christopher Knauf, admitted pro hac vice
ck@drlcenter.org
Anthony Pinggera, admitted pro hac vice
acp@drlcenter.org
DISABILITY RIGHTS LEGAL CENTER
1541 Wilshire Boulevard, Suite 400
Los Angeles, California 90017
Phone: 213.736.1031

Amy Robertson, admitted pro hac vice
arobertson@creeclaw.org
Timothy Fox, admitted pro hac vice
tfox@creeclaw.org
Pilar Gonzales Morales, admitted pro hac vice
pgonzalez@creeclaw.org
CIVIL RIGHTS EDUCATION AND
ENFORCEMENT CENTER
1245 E. Colfax Avenue, Suite 400
Denver, Colorado 80218
Phone: 303.757.7901




Page 1 -     Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI          Document 35                    Filed 02/08/21   Page 2 of 39




                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          PORTLAND DIVISION



                                                             Case No. 3:20-cv-01882-SI
 PHILIP WOLFE, KATALINA DURDEN,
 MELISSA LEWIS, JUNIPER SIMONIS,
 individually, and DISABILITY RIGHTS
 OREGON, an Oregon nonprofit and                             PLAINTIFFS’ MOTION FOR PRELIMINARY
 advocacy corporation,                                       INJUNCTION

                       Plaintiffs,
                                                                ORAL ARGUMENT REQUESTED
           v.

CITY OF PORTLAND, a municipal
corporation; TED WHEELER, in his official
capacity; CHUCK LOVELL, in his official
capacity; MULTNOMAH COUNTY, a
political subdivision of the State; MICHAEL
REESE, in his official capacity; TERRI
DAVIE, in her official capacity; CHAD
WOLF, in his individual capacity;
ALEJANDRO MAYORKAS, in his official
capacity; DONALD WASHINGTON, in his
individual and official capacity; and DOES 1-
100, individual and supervisory officers of
local, state, and federal government,

                       Defendants.



 I.        LR 7-1 CERTIFICATION

           In accordance with LR 7-1, counsel for Plaintiffs certifies that they conferred with

 counsel for Defendants by telephone on January 29, 2021, and e-mail correspondence, about this

 motion for preliminary injunction and were unable to resolve the issues in dispute. Defendants

 oppose this motion.



Page 2 -        Plaintiffs’ Motion for Preliminary Injunction
                                       MILLER NASH GRAHAM & DUNN LLP
 4829-3798-4979.8                                 AT T ORNE YS AT LA W
                                               T E LE PHO NE : 503. 224. 5858
                                              3400 U. S. BANC O RP T OWE R
                                                111 S. W. FIFT H AVE N UE
                                              PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI         Document 35                    Filed 02/08/21   Page 3 of 39




II.        MOTION

           In accordance with Federal Rule of Civil Procedure 65, Plaintiffs Philip Wolfe, Katie

Durden, Melissa Lewis, Juniper Simonis, and Disability Rights Oregon (“DRO”) (collectively,

“Plaintiffs”) move for a preliminary injunction against Defendants City of Portland; Mayor Ted

Wheeler; Chief Chuck Lovell; Multnomah County; Sheriff Michael Reese; Terri Davie, in her

official capacity as superintendent for Oregon State Police (collectively, the “State and Local

Defendants”), Alejandro Mayorkas and Donald Washington, in their official capacities on behalf

of the U.S. Department of Homeland Security and U.S. Marshals Service (the “Federal

Defendants”) (collectively, the “Defendants”) to protect Plaintiffs and other Oregonians with

disabilities from further violations of their rights under the Americans with Disabilities Act and

Section 504 of the Rehabilitation Act, as well as their rights under the United States Constitution.

This motion is supported by the declarations of John Clarke, Tom Stenson, Philip Wolfe, 1 Katie
Durden, Melissa Lewis, Juniper Simonis, 2 Scarlet Passmore, Heather Van Wilde, and Chad

Ludwig.

           Plaintiffs are residents of Portland, Oregon, and are qualified individuals with disabilities.

Plaintiff Wolfe is Deaf 3 and communicates through American Sign Language (“ASL”). Ms.

Durden is legally blind. Ms. Lewis has photosensitive epilepsy and a connective tissue disorder.

Mx. Simonis has complex Post Traumatic Stress Disorder (“PTSD”). DRO’s institutional

mission is to promote and defend the rights of all people with disabilities or those perceived to

have disabilities in the state of Oregon.



1
    Philip Wolfe’s gender identity is non-binary and does not use pronouns.
2
    Juniper Simonis’s gender identity is non-binary and they use they/them pronouns.
3
 The written distinction between “deaf” and “Deaf,” lower- and upper-case, is used to
differentiate between those who are deaf and the subset of that population who also identify as a
member of distinct linguistic and cultural group. Plaintiff Wolfe identifies as “Deaf.”


Page 3 -      Plaintiffs’ Motion for Preliminary Injunction
                                     MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                 AT T ORNE YS AT LA W
                                              T E LE PHO NE : 503. 224. 5858
                                             3400 U. S. BANC O RP T OWE R
                                               111 S. W. FIFT H AVE N UE
                                             PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI         Document 35                    Filed 02/08/21   Page 4 of 39




           In response to Defendants’ treatment of Plaintiffs and other people with disabilities

during recent protests in Portland, Plaintiffs specifically seek an order requiring Defendants and

their agents, employees, and representatives, to:

           1. Provide effective communications, such as ASL interpreters and visual
              messaging systems, when conveying orders or other directions to people who
              are deaf or hard of hearing at protests;

           2. Cease the use of “bull-rushes” and similar practices that do not provide people
              with disabilities adequate time or directions or provide adequate time and
              clear and consistent directions for individuals with disabilities to comply with
              lawful orders;

           3. Identify and inform protesters and others of accessible avenues of egress
              before dispersing a crowd or taking other actions that may place persons with
              disabilities in danger;

           4. Cease using chemical munitions that negatively affect people with respiratory
              and inflammatory disabilities, and that negatively affect service animals, and
              remove remaining residue or chemical buildup from areas where such
              munitions have been used;

           5. Cease using strobe lights; and

           6. Cease separating people with disabilities from their assistants, interpreters,
              sighted guides and/or service animals.
           This motion, with its supporting materials, confirms that Plaintiffs’ request for a

preliminary injunction is well-supported by fact and law. As set forth in this motion, Plaintiffs

have established that (1) Plaintiffs are likely to succeed on the merits of their claims; (2)

Defendants’ conduct has caused and threatens to cause irreparable harm to Plaintiffs; (3) the

balance of harms weighs in favor of granting the preliminary injunction; and (4) the public

interest favors issuing a preliminary injunction. See Winter v. Nat. Res. Defense Council, Inc.,

555 U.S. 7, 20 (2008).

           Accordingly, Plaintiffs respectfully request that the court grant Plaintiffs’ motion and

enter the requested preliminary injunction.



Page 4 -      Plaintiffs’ Motion for Preliminary Injunction
                                    MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                 AT T ORNE YS AT LA W
                                              T E LE PHO NE : 503. 224. 5858
                                             3400 U. S. BANC O RP T OWE R
                                               111 S. W. FIFT H AVE N UE
                                             PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI         Document 35                    Filed 02/08/21   Page 5 of 39




III.       FACTUAL BACKGROUND

           A.      Protests against Racism and Police Brutality.

           In response to the murder of Breonna Taylor and George Floyd by the police as well as to

longstanding and widespread police brutality and violence against people of color, protests have

erupted across the country demanding accountability and even a complete reformation of the

community approach to public safety. Protesters, journalists, observers, and others in Portland,

Oregon—including Plaintiffs and others with disabilities—have assembled nearly every day for

the last seven months. People with disabilities have a long and successful history of protest, from

the 28-day sit-in leading to the promulgation of the first Section 504 regulations 4 to the “Capitol
Crawl” that was one of the key moments in the push for passage of the Americans with

Disabilities Act. 5

           B.      Defendants’ Excessive Force and Discrimination Against People with
                   Disabilities During Protests.
           During the more than seven months of protests in Portland, Defendants’ law enforcement

agencies have engaged with protesters on a daily basis, often forcefully. This use of force—

especially as it relates to Plaintiffs—runs counter to Defendants’ stated objective to safely

provide for the expression of speech. See, e.g., Clarke Decl. ¶ 2, Ex. 1 (Portland Police Bureau

(“PPB”) Directive 0635.10 (PPB’s goal is to “provide for the safe and lawful expression of
speech, while also maintaining the public safety, peace and order.”)). During these protests,

Defendants have denied access and services to people with disabilities or provided them on an

unequal basis. Consequently, people with disabilities have been subject to disproportionate and

excessive force from law enforcement officers. See generally Wolfe Decl., Lewis Decl., Simonis


4
 See, e.g., Kitty Cone, Short History of the 504 Sit In, https://dredf.org/504-sit-in-20th-
anniversary/short-history-of-the-504-sit-in/ (last visited Feb. 3, 2021).
5
 See, e.g., Mike Ervin, An Oral History of the Capitol Crawl,
https://www.newmobility.com/2020/07/the-capitol-crawl/ (last visited Feb. 3, 2021).


Page 5 -        Plaintiffs’ Motion for Preliminary Injunction
                                     MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                 AT T ORNE YS AT LA W
                                              T E LE PHO NE : 503. 224. 5858
                                             3400 U. S. BANC O RP T OWE R
                                               111 S. W. FIFT H AVE N UE
                                             PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI        Document 35                     Filed 02/08/21   Page 6 of 39




Decl., Durden Decl., Passmore Decl., Wilde Decl., and DRO Decl. Defendants have also failed

to make reasonable modifications to their services to ensure equal access for people with

disabilities, despite their affirmative obligation to do so and despite specific requests from people

with disabilities, including Plaintiffs, to make such modifications. Id.

           For people who are deaf or hard of hearing, Defendants have failed to provide effective

and accessible communications about law enforcement at protests. Defendants have routinely

failed to communicate orders to disperse, including dispersal instructions, warnings about

imminent use of force, and declarations of unlawful assemblies and riots. Wolfe Decl. ¶¶ 4-11.

When Defendants have communicated orders, they have only done so orally, making no effort to

communicate effectively with deaf or hard of hearing protesters. Id. As a result, people who are

deaf or hard of hearing have been subject to excessive force for failing to comply with orders and

warnings that they never had an opportunity to receive. Id. Defendants have also used crowd

control measures—such as strobe lights and flashbangs—that are disorienting to people who are

deaf or hard of hearing and who, as a result, rely almost exclusively on visual information. Id.

           For people who are blind and low vision, Defendants have similarly failed to provide

clear and consistent directions with respect to orders to disperse and sufficient opportunity to

comply with those orders. Durden Decl. ¶¶ 6-33. Defendants’ dispersal orders and use of

excessive force have been disorienting for many protesters who are blind and low vision, as they

cannot read street signs or interpret other visual cues without assistance. Durden Decl. ¶ 27. At

other times, Defendants have forcibly separated blind protesters from their sighted guides.

Durden Decl. ¶¶ 31-32.

           Defendants have failed to ensure that people with mobility disabilities receive sufficient

time to comply with orders to disperse and have safe routes of egress. See, e.g., Lewis Decl.

¶¶ 6-7, 9-11. Defendants have also used force against persons with disabilities who were

attempting to comply with law enforcement orders, id., and have bull rushed protesters without



Page 6 -      Plaintiffs’ Motion for Preliminary Injunction
                                    MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                 AT T ORNE YS AT LA W
                                              T E LE PHO NE : 503. 224. 5858
                                             3400 U. S. BANC O RP T OWE R
                                               111 S. W. FIFT H AVE N UE
                                             PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI        Document 35                    Filed 02/08/21   Page 7 of 39




warning, id. In doing so, Defendants failed to ensure that people with mobility disabilities had

safe routes of egress from protests and even blocked people with mobility disabilities from

leaving the protests. Id.

           For people with psychiatric disabilities and service animals, Defendants’ use of force has

inflicted actual harm and presented a significant threat of further harm. For example,

Defendants’ repeated use of tear gas, flashbang grenades, and other munitions pose a significant,

continued threat to the wellbeing of Mx. Simonis and their service animal, Wallace, by

exacerbating Mx. Simonis’s PTSD and preventing Wallace from alleviating Mx. Simonis’s

symptoms. Simonis Decl. ¶¶ 12-30. The presence of heavily armed police officers, particularly

those who appear and surround them without warning, has put Mx. Simonis and Wallace into

states of hypervigilance that prevent normal social functioning and create physical symptoms.

Simonis Decl. ¶ 21. Use of chemical weapons without proper cleanup has also rendered the

ground and air physically unsafe for Wallace and other service animals, as many of the weapons

are exceptionally toxic to dogs, and their effects can linger in the environment for days or weeks.

Simonis Decl. ¶¶ 46-48.

           The toxicity of these weapons, however, is not limited to dogs. Defendants’ use of

chemical weapons also severely impacts individuals with respiratory and inflammatory

conditions. People with disabilities that involve respiratory functions (such as asthma) or

inflammatory conditions (such as endometriosis) are at significant risk of exacerbated symptoms,

acute distress, long-term damage, and even death. Moreover, tear gas and other chemical agents

cause coughing and choking, which create respiratory droplets and contribute to the spread of

COVID-19. For this reason, the use of chemical agents is particularly concerning for people with

compromised immune systems who are at a heightened risk of severe complications from

COVID-19.




Page 7 -      Plaintiffs’ Motion for Preliminary Injunction
                                    MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI         Document 35                    Filed 02/08/21   Page 8 of 39




           C.      Defendants’ Notice of Need for Reasonable Modifications and Effective
                   Communications to Ensure Equal Access for People with Disabilities.
           Defendants not only have an affirmative obligation to make their services, programs, and

activities accessible to people with disabilities; they also received and disregarded direct requests

for reasonable modifications. Defendants were well aware of the need for reasonable

modifications to their practices yet were deliberately indifferent to the resultant harm.

           Portland Police Bureau has enacted policies that allow protesters without disabilities to

avoid harm by police officers. PPB Directive 0635.10, entitled “Crowd Management/Crowd

Control,” provides that when feasible, police should make “loud, intelligible and consistent

announcements and warnings to the crowd [ . . . ] to allow the crowd time to comply with

orders given from police members.” Clarke Decl. ¶ 2, Ex. 1 (emphasis added). Police can

detain protesters after “providing a lawful order to disperse followed by a reasonable opportunity

to comply with that order.” Id.

           Nevertheless, PPB and the other Defendants have failed to enact or implement similar

policies to provide protesters with disabilities an equal opportunity to avoid harm by police

officers. As far as Plaintiffs are aware, Defendants have no policies that require sign language

interpreters or other effective means to communicate dispersal warnings or other orders, provide

people with mobility disabilities an accessible route to escape teargas, or otherwise establish

procedures to ensure that people with disabilities have a reasonable opportunity to comply with

dispersal orders.

           Before filing this lawsuit, Plaintiffs and others notified Defendants that they have an

affirmative obligation to provide modifications and carry out law enforcement actions at protests

in a manner that makes them accessible to people with disabilities. Stenson Decl. ¶ 9. Defendants

have additionally been notified of the need for modifications by numerous people on a variety of

social media platforms, including Twitter, Facebook, and Instagram, through messages and posts

directed at or tagging the agencies or their officials. So far as Plaintiffs are aware, Defendants



Page 8 -        Plaintiffs’ Motion for Preliminary Injunction
                                     MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                 AT T ORNE YS AT LA W
                                              T E LE PHO NE : 503. 224. 5858
                                             3400 U. S. BANC O RP T OWE R
                                               111 S. W. FIFT H AVE N UE
                                             PO RT LAN D, ORE GON 97204
            Case 3:20-cv-01882-SI        Document 35                    Filed 02/08/21   Page 9 of 39




have done nothing to modify their policies to accommodate disabled protesters in response.

Indeed, some officers have gone so far as to tell protesters with disabilities that they should not

attend protests at all. See, e.g., Wolfe Decl. ¶ 10; Lewis Decl. ¶ 18, Ex. 1.

           In addition to the efforts of individual Plaintiffs and other community members, DRO

sent letters detailing the need for accommodations to Chief Lovell, Mayor Ted Wheeler, the City

of Portland’s ADA coordinator, the U.S. Attorney for the District of Oregon, and Acting

Secretary Wolf in late July and early August of 2020. Stenson Decl. ¶ 9, Ex. 1. DRO sent a

similar letter to Superintendent Hampton and Sheriff Reese in early September. Stenson Decl. ¶

9, Ex. 1. DRO’s letters explained the issues that affect people who use service dogs, are deaf or

hard of hearing, are blind or low vision, have asthma, mobility-based disabilities, or epilepsy, or

who have inflammatory conditions. Stenson Decl. ¶¶ 9-10, Ex. 1. The letters requested

reasonable accommodations and modifications of tactics on behalf of protesters and others with

disabilities. Id. The Oregon Association of the Deaf has been attempting for a least seven years

to get the City and the PPB to make their law enforcement services accessible to people who are

deaf or hard of hearing, including, for example, investigating the use of video remote interpreting

in critical situations. Ludwig Decl. ¶ 7.

           To date, the City of Portland is the sole party to have responded to the letters from DRO.

In September and October, DRO and Plaintiffs’ counsel met twice with PPB and the City to

discuss the ongoing issues regarding the lack of reasonable modifications for protesters with

disabilities. Stenson Decl. ¶ 10-12. During those discussions, PPB and the City acknowledged

that they do not have any policies governing police interactions with disabled protesters. Stenson

Decl. ¶ 10-12. To date, Plaintiffs have not identified any changes in the City’s policies or

practices in response to those meetings. 6 Stenson Decl. ¶ 10-12.


6
 During the meet and confer on this motion, Defendants did not identify any changes in their
policies and practices.


Page 9 -      Plaintiffs’ Motion for Preliminary Injunction
                                    MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 10 of 39




        Defendants have all responded with significant force to various protests in Portland since

May 2020. Defendants have often collaborated and worked jointly in devising responses to

specific protests. For instance, in September 2020, federal authorities deputized dozens of PPB

and MCSO police officers to serve as federal deputies in responding to these protests. 7 And in

August 2020, fifty OSP troopers were federally deputized to engage in joint operations between

OSP and the federal authorities. Oregon Governor Kate Brown has on occasion created a unified

system allowing joint command and control for OSP and MCSO in responding to protests. 8

Protesters have witnessed obviously coordinated action between federal and local authorities in

responding to the protests. Lewis Decl. ¶¶ 23, 28-30; Durden Decl. ¶ 25.

        As set forth above, each Defendant has coordinated its response to the protests with other

agencies. Each Defendant has individually and jointly failed to provide reasonable modifications

to protesters with disabilities. None of the Defendant agencies communicate reasonably

accessible notice to protesters who are deaf or hard of hearing before using force or making

arrests. None of the agencies appropriately restrict the use of tear gas, bull rush charges, strobes,

or other force against protesters with disabilities. After DRO submitted requests for

modifications to the agencies, none of the agencies modified their services to provide equal

access to law enforcement’s services to protesters and others with disabilities. Therefore,

Defendants have deprived Plaintiffs of their constitutional and federal statutory rights to attend



7
  Jonathan Levinson, Portland area officers will remain federal deputies through end of year,
OPB, September 29, 2020 (last accessed January 27, 2021) available at:
https://www.opb.org/article/2020/09/29/portland-area-officers-will-remain-federal-deputies-
through-end-of-year/
8
  Maxine Berstein, Oregon State Police, Multnomah County sheriff to lead police response in
Portland during election, with National Guard on standby, Oregonian, November 2, 2020 (last
accessed January 27, 2021) available at: https://www.oregonlive.com/portland/2020/11/state-
police-multnomah-county-sheriffs-office-to-command-police-response-in-portland-during-
election-with-national-guard-on-standby.html.


Page 10 - Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                    Filed 02/08/21   Page 11 of 39




the protests without suffering actual or threatened injury at the hands of law enforcement

officials.

IV.     LEGAL STANDARD

        Under the Americans with Disabilities Act and Section 504 of the Rehabilitation Act,

injunctive relief is authorized to remedy acts of discrimination against persons with disabilities.

42 U.S.C. § 12133; 29 U.S.C. § 794a(a)(2). Injunctive relief is also “appropriate in cases

involving challenges to government policies that result in a pattern of constitutional violations.”

Walters v. Reno, 145 F.3d 1032, 1048 (9th Cir. 1998). In general, plaintiffs seeking a preliminary

injunction must show that: (1) they are likely to succeed on the merits; (2) they are likely to

suffer irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in

their favor; and (4) that an injunction is in the public interest. Winter, 555 U.S. at 20.

        In addition, the Ninth Circuit’s “serious questions” test provides an alternative basis for a

preliminary injunction. See All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32 (9th Cir.

2011). Under this test, “‘serious questions going to the merits’ and a hardship balance that tips

sharply toward the plaintiff can support issuance of an injunction, assuming the other two

elements of the Winter test are also met.” Id. at 1132. Accordingly, a preliminary injunction is

appropriate “if there is a likelihood of irreparable injury to plaintiff; there are serious questions

going to the merits; the balance of hardships tips sharply in favor of the plaintiff; and the

injunction is in the public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012).

V.      ARGUMENT

        A.         Plaintiffs Are Likely to Succeed on the Merits of Their Claims under the
                   Americans with Disabilities Act and Section 504 of the Rehabilitation Act.
        Title II of the ADA prohibits discrimination on the basis of disability by public entities

such as the City of Portland, Multnomah County, and State of Oregon. 42 U.S.C. § 12131 et seq.

Section 504 of the Rehabilitation Act (“Section 504”) prohibits such discrimination by recipients

of federal financial assistance, including the city, county, and state, as well as federal agencies


Page 11 - Plaintiffs’ Motion for Preliminary Injunction
                                   MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI         Document 35                    Filed 02/08/21   Page 12 of 39




such as the Department of Homeland Security and the U.S. Marshal Service. 29 U.S.C. § 794(a).

It is appropriate to analyze “ADA and Rehabilitation Act claims together because the statutes

provide identical ‘remedies, procedures and rights.’” Vos v. City of Newport Beach, 892 F.3d

1024, 1036 (9th Cir. 2018), cert. denied sub nom. City of Newport Beach, Cal. v. Vos, 139 S. Ct.

2613 (2019). Plaintiffs are likely to succeed on the merits of both claims.

        Defendants discriminated against Plaintiffs based on their disabilities in violation of Title

II of the ADA and Section 504 in several respects, including:
         • denying disabled people an equal opportunity to participate in and benefit
           from Defendants’ services, 28 C.F.R. § 35.130(b)(1)(ii), 9 6 C.F.R.
           § 15.30(b)(1)(i)—namely, the provision of police services that would allow
           Plaintiffs to safely and lawfully exercise their free expression rights;

        •    using methods of administration that have the effect of subjecting disabled
             people to discrimination or defeating or substantially impairing
             accomplishment of the objectives of their programs with respect to people
             with disabilities, 28 C.F.R. § 35.130(b)(3)(i), (ii), 6 C.F.R. § 15.30(b)(4)(i),
             (ii);

        •    failing to make reasonable modifications in policies, practices, and procedures
             necessary to avoid disability discrimination, 28 C.F.R. § 35.130(b)(7)(i),
             Alexander v. Choate, 469 U.S. 287, 301 (1985);

        •    failing to provide people with disabilities with communication that is as
             effective as that provided to others and failing to provide auxiliary aids and
             services necessary to ensure such people have an equal opportunity to
             participate in Defendants’ programs, 28 C.F.R. § 35.160(a)(1), (b)(1); see also
             6 C.F.R. § 15.60(a); and

        •    mistaking Plaintiffs’ inaction as refusals to comply with law enforcement. See
             Sheehan v. City & Cty. of San Francisco, 743 F.3d 1211, 1232 (9th Cir.
             2014), rev’d in part on other grounds, cert. dismissed in part sub nom. City &
             Cty. of San Francisco, Calif. v. Sheehan, 575 U.S. 600 (2015) (“Courts have

9
  The Department of Justice regulations implementing Title II, 28 C.F.R. pt. 35, have the force of
law. Helen L. v. DiDario, 46 F.3d 325, 332 (3rd Cir. 1995) (“[B]ecause Congress mandated that
the ADA regulations be patterned after the section 504 coordination regulations, the former
regulations have the force of law.”); see also Marks v. Colorado Dep’t of Corr., 976 F.3d 1087,
1097 n.5 (10th Cir. 2020) (holding that Title II regulations “carry the force of law”).


Page 12 - Plaintiffs’ Motion for Preliminary Injunction
                                   MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI         Document 35                    Filed 02/08/21   Page 13 of 39




             recognized at least two types of Title II claims applicable to arrests [including]
             wrongful arrest, where police wrongly arrest someone with a disability
             because they misperceive the effects of that disability as criminal activity”).

        To state a claim under Title II of the ADA and Section 504, Plaintiffs must show: (1) they

are individuals with disabilities; (2) they are otherwise qualified to participate in or receive the

benefit of Defendants’ services, programs, or activities; (3) they were either excluded from

participation in or denied the benefits of Defendants’ services, programs or activities or were

otherwise discriminated against by Defendants; and (4) such exclusion, denial of benefits, or

discrimination was by reason of their disabilities. Sheehan, 743 F.3d at 1232.

                   1.    Plaintiffs Are Qualified Individuals with Disabilities.

        Under the ADA, a “qualified individual with a disability” is “an individual with a

disability who, with or without reasonable modifications to rules, policies, or practices” meets

the “essential eligibility requirements for the receipt of services or the participation in programs

or activities provided by a public entity.” 42 U.S.C. § 12131. A disability is “a physical or mental

impairment that substantially limits one or more major life activities.” 42 U.S.C. § 12102(1)(A);

29 U.S.C. § 705(9)(B) (Section 504 incorporates by reference Section 12102).

        All the individual Plaintiffs are people with disabilities:

        •    Philip Wolfe is Deaf. Wolfe Decl. ¶ 2.

        •    Katie Durden is legally blind. Durden Decl. ¶ 3.
        •    Melissa Lewis has both photosensitive epilepsy and Ehlers-Danlos Syndrome,

             a connective tissue disorder that results in susceptibility to soft tissue tears and

             slow healing from those injuries. As a result, Melissa is not able to run or

             move quickly. Lewis Decl. ¶¶ 2-3.

        •    Juniper Simonis has complex PTSD that manifests as obsessive-compulsive

             tendencies, hypervigilance, panic attacks, and dissociative episodes. Simonis

             Decl. ¶¶ 2-8.



Page 13 - Plaintiffs’ Motion for Preliminary Injunction
                                   MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 14 of 39




                   2.   Title II and Section 504 Apply to Law Enforcement Encounters with
                        Disabled People.
        The State and Local Defendants provide law enforcement services to the general public;

thus, they are covered by Title II. Sheehan, 743 F.3d at 1232 (“The ADA applies broadly to

police ‘services, programs, or activities.’ We have interpreted these terms to encompass

‘anything a public entity does.’” (internal citations omitted)). The law enforcement activities of

the State and Local Defendants, as recipients of federal funding, and the Federal Defendants, as

federal agencies, are covered by Section 504. 29 U.S.C. 794(a). As members of the general

public in Portland, Oregon, Plaintiffs meet all eligibility requirements for the receipt of services

from local, state, and federal law enforcement in that city, including access to equal and safe

crowd management services and effective communication of law enforcement activities during

protests and while in custody. Cf. Haberle v. Troxell, 885 F.3d 170, 179 (3d Cir. 2018) (holding

that arrestees are qualified individuals under the ADA); see also Vos, 892 F.3d at 1036 (holding

ADA protects individual with mental illness in police encounters).

        Title II and Section 504 “include an affirmative obligation for public entities to make

benefits, services, and programs accessible to people with disabilities.” Updike v. Multnomah

Cty., 870 F.3d 939, 949 (9th Cir. 2017). It is settled law in this Circuit that the ADA applies to

encounters between law enforcement and people with disabilities. Vos, 892 F.3d at 1036;

Sheehan, 743 F.3d 1232. Police officers are required to make reasonable modifications and/or

accommodations 10 during such encounters, see, e.g., id. at 1232, and to provide effective
communication, see, e.g., Ulibarri v. City and County of Denver, 742 F. Supp. 2d 1192, 1213 (D.

Colo. 2010) (recognizing duty to accommodate deaf people during arrest). Although “exigent

circumstances inform the reasonableness analysis under the ADA, just as they inform the distinct


10
   Although Title II uses the term “reasonable modification,” while Choate, interpreting Section
504, uses the term “reasonable accommodation,” 469 U.S. at 301, these terms are used
interchangeably, McGary v. City of Portland, 386 F.3d 1259, 1266 n.3 (9th Cir. 2004).


Page 14 - Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 15 of 39




reasonableness analysis under the Fourth Amendment,” Sheehan, 743 F.3d at 1232, such

circumstances normally require a “potentially life-threatening situation or threat to human life.”

Wilson v. City of Southlake, 936 F.3d 326, 331 (5th Cir. 2019). As set forth in Section III.A.6

below, no exigent circumstances exist that would excuse Defendants from complying with the

law.

                   3.   Defendants Failed to Provide Equal Access to City Services for
                        Disabled People and Used Methods of Administration that Have a
                        Disparate Impact on Such People.
        Defendants’ crowd management policies, directives, and other measures constitute

programs and/or activities under Title II and Section 504. Sheehan, 743 F.3d at 1232. Section

504 requires that disabled people have “meaningful access” to the programs or activities of

covered entities, Alexander v. Choate, 469 U.S. 287, 301 (1985), and Title II and Section 504

both “include an affirmative obligation for public entities to make benefits, services, and

programs accessible to people with disabilities,” Updike v. Multnomah Cty., 870 F.3d 939, 949

(9th Cir. 2017).

        PPB’s directives make it clear that one of the purposes of its crowd control policies is to

“provide for the safe and lawful expression of speech, while also maintaining the public safety,

peace and order.” Clarke Decl. ¶ 2, Ex. 2 (Directive 0635.10). Defendants’ crowd control

measures—specifically those taken against Plaintiffs here—deny protesters with disabilities an

opportunity to safely participate in protests, to avoid harm by police, and to benefit from PPB’s

obligation to protect free expression and public safety. These measures also have a disparate

impact on people with certain disabilities, in violation of 28 C.F.R. § 35.130(b)(3)(i), and have

the effect of “defeating or substantially impairing accomplishments of the objectives of

[Defendants’] program with respect to individuals with disabilities,” in violation of 28 C.F.R. §

35.130(b)(3)(ii).




Page 15 - Plaintiffs’ Motion for Preliminary Injunction
                                 MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 16 of 39




        Ultimately, Defendants have denied Plaintiffs, and other people with disabilities,

meaningful access to their crowd management programs and activities. Specifically, Defendants’

crowd control measures that depend on auditory communication discriminate against deaf or

hard of hearing protesters. Bull rushes and other forms of crowd control that depend on the

ability to move quickly as directed discriminate against people with mobility impairments, such

as Ms. Lewis, and those who are blind or low vision, such as Ms. Durden. Unlike people without

disabilities, Plaintiffs and DRO constituents with hearing, mobility, and vision disabilities are

unable to disperse quickly or respond in the same way to other police commands, putting them at

significant risk of injury from Defendants. The lack of accessible directions and clear egress

routes for dispersal, and barriers to egress erected by Defendants, also put Plaintiffs and other

individuals with mobility impairments at higher risks of stampedes and trampling from other

protesters, violence from law enforcement officers, and other grievous harm. See, e.g., Lewis

Decl. ¶ 10.

        Additionally, Defendants’ use of strobe lights discriminates against individuals, such as

Ms. Lewis and other DRO constituents, with photosensitive epilepsy. Lewis Decl. ¶¶ 5-7.

Defendants’ indiscriminate use of teargas, pepperballs, and other chemical weapons poses a

significant risk of harm or death for people with respiratory and inflammatory conditions.

Scarlett Decl. ¶ 3.

                   4.   Defendants Failed to Provide Effective Communication for Deaf and
                        Blind People at Protests.
        Title II requires Defendants to ensure that communications with people with disabilities

“are as effective as communications with others,” 28 C.F.R. § 35.160(a)(1), and to “furnish

appropriate auxiliary aids and services where necessary to afford individuals with disabilities . . .

an equal opportunity to participate in, and enjoy the benefits of, a service, program, or activity,”

id. § 35.160(b)(1); see also 6 C.F.R. 15.60(a). “[D]eaf individuals lack meaningful access to

government activities or programs without the provision of interpretive assistance.” Am. Council


Page 16 - Plaintiffs’ Motion for Preliminary Injunction
                                 MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 17 of 39




of the Blind v. Paulson, 525 F.3d 1256, 1268 (D.C. Cir. 2008), quoted in Nat’l Ass’n of the Deaf

v. Trump, --- F. Supp. 3d ---, No. CV 20-2107 (JEB), 2020 WL 5411171, at *9 (D.D.C. Sept. 9,

2020) (holding that the National Association of the Deaf was entitled to a preliminary injunction

requiring the White House to provide interpreters for coronavirus briefings).

        Although Defendants have communicated with hearing protesters throughout the

interactions at issue in this case, they have made no effort to communicate with protesters who

are deaf or hard of hearing, including when they declare unlawful assemblies and issue orders to

disperse. PPB Captain Craig Dobson testified that, during these protests, PPB’s “goal has been to

facilitate First Amendment activity by all persons in the City of Portland,” and that it does this by

“reaching out to protestors, directing traffic away from marches, and encouraging peaceful

assembly through words directly from officers to demonstrators, PPB’s Twitter feed and other

social media platforms, demonstration liaison teams, demonstration liaison, and the Sound

Truck.” Clarke Decl. ¶ 3, Ex. 2 (Dobson Decl. ¶¶ 15-16). None of PPB’s “reaching out” has been

accessible to deaf protesters, as they did not, for example, provide sign language interpreters or

written communications on site and in real time, such as through LED displays; instead, the

“words [communicated] directly from officers to demonstrators” are all verbal. This violates the

right of deaf protesters to receive communication that is as effective as that received by others.

28 C.F.R. § 35.160(a)(1).

        Specifically, Plaintiff Wolfe has been subjected to tear gas and other chemical agents on

multiple occasions by Defendants without ever receiving effective communications that would

have allowed Plaintiff Wolfe to exit the situation. Wolfe Decl. ¶¶ 5-6. Defendants’

announcements ordering protesters to move toward a specified location discriminate against

Plaintiff Durden and other blind or low vision constituents of DRO by failing to provide

sufficient guidance to ensure they will know where to go to avoid law enforcement

repercussions. Durden Decl. ¶ 25.



Page 17 - Plaintiffs’ Motion for Preliminary Injunction
                                 MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 18 of 39




        In addition to Defendants’ affirmative obligation to ensure effective communication, 28

C.F.R. § 35.160(a)(1), Defendant City of Portland has also long been on notice of the need for

effective communication based on, among other things, a lawsuit filed by Plaintiff Wolfe in 2012

as well as ensuing discussions among Philip, the Oregon Association of the Deaf, and PPB.

Wolfe Dec. ¶¶ 12; Ludwig Decl. 9, Ex. 1. Despite the 2012 lawsuit and resultant settlement,

PPB’s policy for effective communications with deaf people has been in draft form for the last

two years, and Multnomah County has been aware of its obligations at the very least since the

Ninth Circuit issued its opinion in Updike v. Multnomah County, 870 F.3d 939, 949 (9th Cir.

2017), which identified the County’s duties to a deaf detainee in the County jail.

                   5.   Defendants Failed to Provide Reasonable Modifications to Policies,
                        Practices and Procedures Necessary to Avoid Disability
                        Discrimination.
        Title II and Section 504 require Defendants to make reasonable modifications in policies,

practices, or procedures where necessary to avoid discrimination on the basis of disability. 28

C.F.R. § 35.130(b)(7)(i) (Title II); Choate, 469 U.S. at 301 (“[T]o assure meaningful access

[under Section 504], reasonable accommodations . . . may have to be made.”). As the DOJ has

explained in guidance, “[t]he general regulatory obligation to modify policies, practices, or

procedures requires law enforcement to make changes in policies that result in discriminatory

arrests or abuse of individuals with disabilities.” Guidance on ADA Regulation on

Nondiscrimination on the Basis of Disability in State and Local Government Services Originally

Published July 26, 1991, 28 C.F.R. pt. 35, app. B (2020). Plaintiffs “bear[ ] the initial burden of

producing evidence of the existence of a reasonable accommodation. . . . [Defendants] may

defeat a reasonable accommodation claim by showing ‘that making the modifications would

fundamentally alter the nature of the service, program, or activity.’” Sheehan, 743 F.3d at 1233

(quoting 28 C.F.R. § 35.130(b)(7); other citations omitted).




Page 18 - Plaintiffs’ Motion for Preliminary Injunction
                                 MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                      Filed 02/08/21   Page 19 of 39




        Defendants have failed to make reasonable modifications in their crowd control and use

of force policies necessary to avoid disability discrimination despite ample warning—let alone

common sense—that such modifications were necessary. For example, by letters dated July 30

and 31, 2020, DRO informed the PPB and the DHS of their specific acts of discrimination and

need for modifications. Stenson Decl. ¶ 9, Ex. 1.

        The individual Plaintiffs also put Defendants on notice. On July 9, 2020, Plaintiff

Simonis explained to federal officers that they had PTSD, that they had a service dog to assist

with that condition, and that it would trigger them to be unexpectedly surrounded. Simonis Decl.

¶ 20. Despite being on specific notice, the following evening, some of those same federal officers

ignored Mx. Simonis’s entreaty: they attempted to grab Mx. Simonis, triggering a panic

response, and then tackled them, arrested them, and separated them from their dog. Simonis

Decl. ¶¶ 18-21. A night of severe abuse and panic ensued—as well as harm to their service dog

and his training—that could have been prevented had officers made reasonable accommodations

for Mx. Simonis’s known disabilities. Mx. Simonis was chalking the boundary of the federal

building when they were tackled, and at no time did they pose a threat to officers. Simonis Decl.

¶¶ 18-39. As such, there were no exigent circumstances justifying the failure to accommodate

their disabilities.

        Similarly, Plaintiff Lewis informed officers that strobe lights would trigger her epilepsy.

Lewis Decl. ¶¶ 5, 18, Ex. 1. Despite this, even though Ms. Lewis was not engaging in behavior

that would threaten the officers or members of the public, officers have continued to use strobe

lights in her vicinity, and at least one PPB officer has gone out of his way to use strobe lights

against her. Lewis Decl. ¶¶ 5, 18, Ex. 2.

        Plaintiffs Durden and Lewis and other DRO constituents with vision and mobility

disabilities all have disabilities that make it difficult for them to respond to law enforcement

orders and disperse quickly. After the first day of protests, Defendants were on notice that



Page 19 - Plaintiffs’ Motion for Preliminary Injunction
                                 MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                    Filed 02/08/21   Page 20 of 39




actions designed to move crowds—upon pain of injury by shoving, baton strikes, and rubber

bullets—would need to be modified to accommodate individuals with mobility disabilities who

could not move quickly. Rather than make the required modifications, Defendants treated

Plaintiffs’ inability to quickly disperse as a failure or hesitation to comply and used this as a

reason to inflict violence against Plaintiffs and other people with disabilities. See, e.g., Lewis

Decl. ¶¶ 9, 22, Ex. 3.

        There are a number of reasonable modifications available that would avoid this

discrimination—for example, ceasing the use of chemical weapons and related tactics entirely

and instead making targeted arrests of those who violate the law. As Chief Judge Hernandez

recognized, with respect to others involved in the protests at issue here,
        there is no dispute that Plaintiffs engaged only in peaceful and non-destructive
        protest. There is no record of criminal activity on the part of Plaintiffs. To the
        contrary, there is even evidence that some protesters were confronted with tear
        gas while trying to follow police orders and leave the demonstrations. Given the
        effects of tear gas, and the potential deadly harm posed by the spread of COVID-
        19, Plaintiffs have established a strong likelihood that Defendant engaged in
        excessive force contrary to the Fourth Amendment.
Don’t Shoot Portland v. City of Portland, 465 F. Supp. 3d 1150, 1155 (D. Or. 2020). Similarly

here, there is no evidence Plaintiffs were engaged in criminal activity. If use of chemical

weapons in that circumstance constitutes excessive force, avoiding the use of such weapons on

protesters with disabilities is a reasonable modification. Likewise, Defendants can identify and

inform protesters of accessible avenues of egress before using force or other tactics that may

harm people with a variety of disabilities and provide sufficient time for people with disabilities

to comply. Defendants have failed to enact any of these, or other, reasonable modifications even

as the protests have continued over many months and, even in instances when Plaintiffs

specifically informed Defendants of the need for reasonable modifications.

        Furthermore, Plaintiffs’ requests for reasonable modifications would not require a

fundamental alteration of Defendants’ programs and services. For example, Defendants are



Page 20 - Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 21 of 39




already constitutionally required to provide adequate notice and an opportunity to comply before

dispersing crowds. City of Chicago v. Morales, 527 U.S. 41, 58 (1999) (dispersal orders must

provide fair notice). PPB’s own policies already require the same, and further require that

officers “should differentiate between groups or individuals who are engaging in criminal

behavior or otherwise posing a threat to the safety of others and those in the crowd who are

lawfully demonstrating.” Clarke Decl. ¶ 2, Ex. 1 (Directive 0635.10). Indeed, providing

reasonable modifications and effective communication would actually further the goals of

Defendants’ programs and services by allowing protesters with disabilities to make informed

decisions and more safely exit a situation or comply with other law enforcement orders.

                   6.   No Exigent Circumstances Excuse Defendants from Complying with
                        the Law.
        As set forth above, Defendants have failed to provide equal services and benefits to

people with disabilities, failed to make reasonable accommodations, and failed to provide

effective communication. None of the interactions at issue in this litigation involve exigent

circumstances that would excuse Defendants from complying with these requirements.

Moreover, after two hundred days of consecutive protests, Defendants were more than capable of

providing the necessary modifications.

        In Sheehan, the Ninth Circuit addressed the applicability and scope of the exigent
circumstances defense to an ADA claim. The case challenged the actions of police who had

arrived at a group home to assist in transporting a woman with mental illness to a mental health

facility. When officers initially entered her home, she reacted violently, so they retreated to the

hallway outside her locked door. They called for backup, but without waiting, forced their way

back into the home, sparking a violent confrontation during which officers shot the woman.

Sheehan, 743 F.3d at 1215-16. The Ninth Circuit held that while the initial entry may have been

reasonable, “[a] reasonable jury nevertheless could find that the situation had been defused

sufficiently, following the initial retreat from Sheehan’s room, to afford the officers an


Page 21 - Plaintiffs’ Motion for Preliminary Injunction
                                 MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                   Filed 02/08/21   Page 22 of 39




opportunity to wait for backup and to employ less confrontational tactics, including the

accommodations that Sheehan asserts were necessary.” Id. at 1233; see also Wilson v. City of

Southlake, 936 F.3d 326, 331 (5th Cir. 2019) (no exigent circumstances present when disruptive

student posed no “threat to human life”); Vos, 892 F.3d at 1037 (“Similar to the situation in

[Sheehan], the officers here had the time and the opportunity to assess the situation and

potentially employ the accommodations identified by the [plaintiffs], including de-escalation,

communication, or specialized help.”); Adams-Chevalier v. Spurlock, No. 16-CV-02691-WYD-

STV, 2017 WL 5665149, at *6 (D. Colo. Sept. 25, 2017) (no exigent circumstances while

deputies were interviewing witnesses at the scene).

        The officers in Sheehan, Wilson, and Vos were all reacting within the context of a single

event. By contrast, Defendants here were responding to nightly events over the course of several

months. They had ample opportunity to assess and account for the needs of protesters with

disabilities and to offer required accommodations and communication when providing law

enforcement services. At the same time, there were no instances where disabled protesters posed

a “threat to human life” sufficient for Defendants to disregard their statutory obligations. Put

simply, there were no exigent circumstances that would have prevented reasonable

modifications, effective communication, or generally nondiscriminatory conduct toward disabled

protesters.

        B.         Plaintiffs are Likely to Succeed on Their First Amendment Claim.

        Plaintiffs are likely to succeed on their claim that Defendants’ conduct, including the use

of unnecessary force and failure to accommodate their disabilities and to ensure equal access to

the right to protest, violates their First Amendment rights. The First Amendment prohibits any

law “abridging the freedom of speech, or of the press.” U.S. Const. amend. I. “Restrictions on

First Amendment activities in public fora are ‘subject to a particularly high degree of scrutiny.’”

Collins v. Jordan, 110 F.3d 1363, 1371 (9th Cir. 1996). To obtain a preliminary injunction,



Page 22 - Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                   Filed 02/08/21   Page 23 of 39




plaintiffs need only “mak[e] a colorable claim that [their] First Amendment rights have been

infringed, or are threatened with infringement.” Doe v. Harris, 772 F.3d 563, 570 (9th Cir.

2014). After that, the government bears the burden of justifying the restriction on Plaintiffs’

speech. Id.

                   1.   Plaintiffs’ Speech Is Protected by the First Amendment.

        Plaintiffs were engaged in constitutionally protected First Amendment activity as

protesters or, in some cases, members of the press. “Activities such as demonstrations, protest

marches, and picketing are clearly protected by the First Amendment.” Collins v. Jordan, 110

F.3d 1363, 1371 (9th Cir. 1996). Likewise, “newsgathering is an activity protected by the First

Amendment.” United States v. Sherman, 581 F.2d 1358, 1361 (9th Cir. 1978) (citing Branzburg

v. Hayes, 408 U.S. 665, 681 (1972)).

        “[E]xpression on public issues “has always rested on the highest rung of the hierarchy of

First Amendment values.’ ‘[S]peech concerning public affairs is more than self-expression; it is

the essence of self-government.’” N. A. A. C. P. v. Claiborne Hardware Co., 458 U.S. 886, 913

(1982) (internal citations omitted). These demonstrations demand police accountability and an

end to systemic racism and other forms of oppression that Black, Indigenous, and people of color

face in our country. Indeed, the demonstrations have opposed the very tactics that the police have

used to disperse Plaintiffs and others.

        Moreover, Plaintiffs’ statements that Defendants’ agents failed to reasonably

accommodate their and others’ disabilities and that Defendants used excessive force also

constitute protected First Amendment activity. “The Supreme Court has consistently held that

the First Amendment protects verbal criticism, challenges, and profanity directed at police

officers unless the speech is ‘shown likely to produce a clear and present danger of a serious

substantive evil that rises far above public inconvenience, annoyance, or unrest.’” United States




Page 23 - Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 24 of 39




v. Poocha, 259 F.3d 1077, 1080 (9th Cir. 2001) (internal citations omitted); see generally Lewis,

Durden, and Simonis Decl.

                   2.   Defendants’ Disability Discrimination and Failure to Provide
                        Reasonable Modifications Violates Plaintiffs’ First Amendment
                        Rights.
        Defendants’ systemic failure to ensure that people with disabilities are protected by their

crowd management and control policies and to provide reasonable modifications of their policies

and tactics violates Plaintiffs’ First Amendment right to free speech. “[G]overnmental action

may be subject to constitutional challenge even though it has only an indirect effect on

the exercise of First Amendment rights.” Laird v. Tatum, 408 U.S. 1, 12–13 (1972). Violations of

the ADA and Rehabilitation Act can violate basic constitutional guarantees. See Tennessee v.

Lane, 541 U.S. 509, 533-34 (2004) (holding that lack of wheelchair access to courthouse violated

Fourteenth Amendment right of access to court). Indeed, “Congress enacted Title II to ‘enforce

[the Fourteenth Amendment’s] prohibition on irrational disability discrimination,’ along with ‘a

variety of other basic constitutional guarantees, infringements of which are subject to more

searching judicial review.’” Reininger v. Oklahoma, 292 F. Supp. 3d 1254, 1261 (W.D. Okla.

2017) (quoting Lane, 541 U.S. at 522-23).

        Reininger, for example, held that the failure to provide effective communication in the

form of captioning for livestreamed legislative hearings violated the First Amendment. Id. The

court reasoned that “[p]hysical access to a public forum is meaningless if the individual is

denied, due to a [disability], access to…equal participation in the political process. This right is

encompassed in the First Amendment right to ‘petition the government for a redress of

grievances.’” Id. at 1262.

        Here, as in Reininger, the failure to provide reasonable modifications, including effective

communication, denies Plaintiffs their right to “equal participation in the political process” as

well as other First Amendment activity. See id. Plaintiffs seek to exercise their fundamental First



Page 24 - Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 25 of 39




Amendment right to speech, to “petition the government for a redress of grievances,” and to

engage in journalistic activity, but are unable to do so on an equal basis with people without

disabilities.

                   3.   Defendants’ Acts and Omissions Chill Plaintiffs’ Speech.

        Defendants’ actions and inactions, including failure to provide people with disabilities the

benefits of their crowd control policies, overwhelming use of force, and failure to provide

reasonable modifications, chill Plaintiffs’ speech. As the Ninth Circuit has held, “government

officials violate [the First Amendment] when their acts ‘would chill or silence a person of

ordinary firmness from future First Amendment activities.’” White v. Lee, 227 F.3d 1214, 1228

(9th Cir. 2000) (internal citations omitted). To demonstrate an unconstitutional chilling effect on

speech, “a plaintiff must provide evidence showing that ‘by his actions [the defendant] deterred

or chilled [the plaintiff’s protected] speech and such deterrence was a substantial or motivating

factor in [the defendant’s] conduct.’” Mendocino Envtl. Ctr. v. Mendocino Cty., 192 F.3d 1283,

1300-01 (9th Cir. 1999) (quoting Sloman v. Tadlock, 21 F.3d 1462, 1469 (9th Cir.1994)).

        Defendants’ violations of the ADA and Section 504 have a severe chilling effect on

Plaintiffs’ speech. Plaintiffs have been forced to leave protests far earlier than they otherwise

would have for fear of being subjected to tactics that individuals without disabilities would be

able to avoid or would not impact as severely. Wolfe Decl. ¶ 9. Plaintiff Lewis has been

repeatedly subjected to the use of seizure-inducing strobe lights because Defendants have refused

to modify their policies and practices or have intentionally targeted her with them. Lewis Decl. ¶

5. Lewis has also been repeatedly shoved and tackled to the ground by Defendants because they

fail to afford sufficient time for people with disabilities to comply with police orders. Lewis

Decl. ¶ 14. As a result of Defendants’ use of force, lack of reasonable modifications, and other

disability discrimination, Plaintiffs Wolfe and Durden have stopped attending protests and

Plaintiff Simonis has restricted their protest activities to a supporting role. Wolfe Decl. ¶ 14,



Page 25 - Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                    Filed 02/08/21   Page 26 of 39




Durden Decl. ¶ 36, Simonis Decl. ¶ 48. In addition, numerous people with disabilities have

refrained from protesting at all because they reasonably fear that Defendants’ failure to

accommodate them will lead to injury or arrest, including fear of the effect of chemical weapons

on their disabilities.

        Moreover, Defendants’ use of force, including the indiscriminate use of chemical

weapons, would chill the speech of “a person of ordinary firmness.” As this Court held in Index

Newspapers, “being shot with less-lethal munitions like pepper balls, tear gas, and paint-marking

munitions, being pepper sprayed at close range, or being shoved by a law enforcement officer

would chill a person of ordinary firmness from continuing to exercise their First Amendment

rights.” See Index Newspapers LLC v. United States Marshals Serv., 977 F.3d 817, 827 n. 4 (9th

Cir. 2020). And that is precisely the type of force used against Plaintiffs here—Plaintiffs have

been repeatedly subjected to the use of pepperballs, tear gas, rubber bullets, baton strikes, and

other uses of force. As the Ninth Circuit observed in upholding this Court’s injunction in Index

Newspapers, there does not “appear to be a good faith basis for” arguing to the contrary. 977

F.3d at 827.

        Indeed, as Chief Judge Hernandez held in addressing the protests and law enforcement

responses at issue in the present case, “Plaintiffs have submitted evidence demonstrating that

officers indiscriminately used force against peaceful protestors on multiple occasions . . . These

incidents demonstrate that preventing criminal activity near the Justice Center was not the sole

purpose of PPB’s use of force. Instead, officers may have been substantially motivated by an

intent to interfere with Plaintiffs’ constitutionally protected expression.” Don’t Shoot Portland,

465 F. Supp. 3d at 1155-56.




Page 26 - Plaintiffs’ Motion for Preliminary Injunction
                                 MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                              AT T ORNE YS AT LA W
                                           T E LE PHO NE : 503. 224. 5858
                                          3400 U. S. BANC O RP T OWE R
                                            111 S. W. FIFT H AVE N UE
                                          PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                    Filed 02/08/21   Page 27 of 39




        C.         Plaintiffs are Likely to Succeed on their Claims for Unlawful Seizure and
                   Excessive Force Under the Fourth and Fourteenth Amendments to the U.S.
                   Constitution.
        Plaintiffs are likely to succeed on their claims that Defendants violated their right to be

free from unlawful seizure and excessive force under the Fourth and Fourteenth Amendments.

“To determine whether the use of force was objectively reasonable, the court balances the

“nature and quality of the intrusion on the individual’s Fourth Amendment interests against the

countervailing governmental interests at stake.” Vos, 892 F.3d at 1030-31 (quoting Graham v.

Connor, 490 U.S. 386, 396 (1989) (quotations and citations omitted)).

                   1.    Plaintiffs Were Seized under the Fourth Amendment.
        A person is seized by the police, and the Fourth Amendment implicated, when an officer

uses physical force or authority to intentionally restrict the person’s freedom of movement.

Brendlin v. California, 551 U.S. 249, 254 (2007). It does not matter whether officers target

specific individuals; rather, it matters only that the government intentionally tried to restrict a

person’s movement. Nelson v. City of Davis, 685 F.3d 867, 877 (9th Cir. 2012) (plaintiff was

seized when police intentionally fired projectiles into a crowd, of which the plaintiff was a

member). “[W]hether the officers intended to encourage the [crowd] to disperse is of no

importance when determining whether a seizure occurred.” Id. Thus, when Plaintiffs and others

are subjected to Defendants’ crowd control methods, they are seized within the meaning of the

Fourth Amendment, and they have a right to challenge Defendants’ use of force.

                   2.    Defendants Significantly Intruded on Plaintiffs’ Rights.

        Defendants’ intrusion on the rights of Plaintiffs and others with disabilities is significant.

Plaintiffs and others have been repeatedly subjected to bull rushes, shoving, baton strikes, tear

gas, pepperballs, pepper spray, rubber bullets, and other crowd control munitions and tactics.

Defendants’ use of force goes far beyond minimal intrusions on Fourth Amendment interests.

See, e.g., Nelson, 685 F.3d at 878 (pepper spray is a “dangerous weapon” that may result in




Page 27 - Plaintiffs’ Motion for Preliminary Injunction
                                   MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                    Filed 02/08/21   Page 28 of 39




“serious bodily injury” (internal citations omitted)); Deorle v. Rutherford, 272 F.3d 1272, 1279-

80 (9th Cir. 2001) (“the degree of force [resulting from an impact weapon] is permissible only

when a strong governmental interest compels the employment of such force” because an “impact

weapon [is] high on the schedule of force” and a “cloth-cased shot, which is something akin to a

rubber bullet” is potentially lethal up to 50 feet away); Don’t Shoot Portland, 465 F. Supp. 3d at

1155 (plaintiffs offered evidenced that “tear gas was used indiscriminately,” and therefore

established a strong likelihood that defendant engaged in excessive force).

        Indeed, as the Ninth Circuit has held, “force can be unreasonable even without physical

blows or injuries.” Nelson, 685 F.3d at 878 (citing, e.g., Robinson v. Solano County, 278 F.3d

1007 (9th Cir. 2002) (en banc) (pointing a weapon at unarmed and non-threatening individual

was unreasonable)). Thus, even the use of something as ostensibly benign as a strobe light

against individuals with epilepsy constitutes an invasion of Fourth Amendment interests.

                   3.   Countervailing Government Interests Do Not Justify the Intrusion on
                        Plaintiffs’ Rights.
        The invasion of Plaintiffs’ Fourth Amendment interests cannot be justified by the

government’s need to use force. Factors used to assess the need for force include, “‘(1) the

severity of the crime at issue, (2) whether the suspect pose[d] an immediate threat to the safety of

the officers or others ... (3) whether he [was] actively resisting arrest or attempting to evade
arrest by flight,’ and any other ‘exigent circumstances [that] existed at the time of the arrest.’”

Deorle, 272 F.3d at 1280. In addition, the Ninth Circuit also considers whether a warning was

given and the availability of alternative means, and, critically here, an individual’s disabilities.

Id. at 1284; Vos, 892 F.3d at 1033-34. These factors all weigh heavily in favor of Plaintiffs.

        As for the first factor, the severity of the crime at issue, Plaintiffs and other individuals

with disabilities were peacefully and lawfully engaged in protected First Amendment activity.

Plaintiffs were frequently subjected to force even as they attempted to comply with police orders

or were present where they had a right to be. Lewis Decl. ¶¶ 22, 26-27, Ex. 3-4. Even assuming,


Page 28 - Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                     Filed 02/08/21   Page 29 of 39




however, that Plaintiffs had failed to disperse when ordered by Defendants, for example, they at

most committed a misdemeanor. See ORS 166.025(e). Such “a minor infraction [] justifies, at

most, only a minimal use of force.” Nelson, 685 F.3d at 879-80. Moreover, even if Defendants

have a legitimate interest in dispersing individuals after declaring an unlawful assembly, “the

desire to do so quickly, in the absence of any actual exigency, cannot legitimize the application

of force when it is not otherwise justified.” Id. at 880.

        The second factor, the threat posed by Plaintiffs and others with disabilities, also militates

against Defendants’ use of force. This is “[t]he most important factor” in the Graham analysis.

Vos, 892 F.3d at 1031-32. Plaintiffs and the countless other people with disabilities at protests

posed no threat whatsoever to Defendants. Plaintiffs were, at all times, peaceful and non-violent.

        Whether law enforcement considered the protests an unlawful assembly or a riot makes

no difference to the analysis. “The use of less-than-deadly force in the context of a riot against an

individual displaying no aggression is not reasonable.” Ciminillo v. Streicher, 434 F.3d 461, 468

(6th Cir. 2006) (citing Otero v. Wood, 316 F.Supp.2d 612, 622 (S.D. Ohio 2004) (reasonable jury

could find that the use of wooden baton rounds on a non-violent individual during a riot was

excessive force, even where individuals in the crowd threw bottles at officers)). “Even affording

due weight to the tumultuous circumstances in which the use of force took place, there was no

indication [Plaintiffs] represented a threat to anyone’s safety. . . [and] the general disorder . . .

cannot be used to legitimize the use of pepperball projectiles against non-threatening

individuals.” Nelson, 685 F.3d at 880-81 (use of force on non-violent Plaintiff not justified where

over 1,000 drunk and disorderly students were unlawfully assembled, police car had been

surrounded, and bottles were thrown at officers).

        The third factor also counsels against Defendants’ use of force. Plaintiffs were neither

actively resisting nor attempting to flee. Indeed, Plaintiffs were either actively complying with

Defendants’ orders—albeit not as quickly as Defendants would have liked because of their



Page 29 - Plaintiffs’ Motion for Preliminary Injunction
                                   MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                AT T ORNE YS AT LA W
                                             T E LE PHO NE : 503. 224. 5858
                                            3400 U. S. BANC O RP T OWE R
                                              111 S. W. FIFT H AVE N UE
                                            PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI       Document 35                     Filed 02/08/21   Page 30 of 39




disabilities—or would have complied with orders had Defendants conveyed them in an

accessible manner. Lewis Decl. ¶¶ 22, 26-27, Ex. 3-4. Often, what officers have deemed to be

acts of “resistance” are manifestations of the person’s disabilities. A handcuffed wheelchair user

was charged with resisting arrest after he had to brace himself against his wheels with his feet to

keep from tipping out of his chair. 11 Stenson Decl. ¶ 14, Ex. 2. Plaintiff Simonis was charged

with resisting arrest after federal officers tackled them to the ground and their body locked up in

a panic attack. Simonis Decl. ¶¶ 18, 21.

        The Ninth Circuit has also held that “the giving of a warning or the failure to do so is a

factor to be considered in applying the Graham balancing test” because the absence of a warning

makes the use of force more unreasonable. Deorle, 272 F.3d at 1284; Nelson, 685 F.3d at 882

(police gave insufficient warnings, weighing against officers’ use of force, where police could

not “be heard over the din of the crowd” and the group was not told how they were supposed to

comply with the order).

        Here, in many instances, law enforcement did not provide a warning to anyone. When

law enforcement did provide a warning, they communicated orally, meaning that people who are

deaf or hard of hearing received no warning whatsoever. Wolfe Decl. ¶ 8. People who are blind

or low vision were not given adequate instructions as to how to comply with law enforcement

orders. Durden Decl. ¶ 18. Likewise, people with mobility disabilities were not given adequate

time to comply with orders. Lewis Decl. ¶ 26.

        Additionally, “‘the availability of alternative methods of capturing or subduing a suspect

may be a factor to consider.’” Vos, 892 F.3d at 1033 (quoting Smith v. City of Hemet, 394 F.3d




11
   Andrew Buncombe, Disabled protester in wheelchair accuses Portland police of trying to
‘break his arms’ while arresting him, The Independent, September 4, 2020,
https://www.independent.co.uk/news/world/americas/us-politics/portland-protests-blm-
wheelchair-arrest-disabled-wheeler-trump-dustin-brandon-latest-a9704341.html


Page 30 - Plaintiffs’ Motion for Preliminary Injunction
                                 MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                    Filed 02/08/21   Page 31 of 39




689, 701 (9th Cir. 2005)). As discussed above, Defendants could have and should have made

reasonable modifications to their tactics to avoid harm to disabled individuals.

        Finally, and significantly here, Plaintiffs’ disabilities must be taken into consideration in

determining the amount of force that is reasonable. See Vos, 892 F.3d at 1033-34. In Vos, the

Ninth Circuit stated that “whether it should have been apparent to the officers that the subject of

the force used was mentally disturbed” was an important consideration in the use of force

analysis. Id. The court there held that “indications of mental illness create a genuine issue of

material fact about whether the government’s interest in using deadly force was diminished.” Id.

at 1034. This principle holds equally true for other disabilities. See, e.g., Trevino v. City of

Bakersfield, 2016 WL 1090307, at *8 (E.D. Cal. Mar. 21, 2016) (finding that plaintiff’s deafness

was relevant to Fourth Amendment analysis). Here, not only are Plaintiffs all people with

disabilities, but Defendants have repeatedly been put on notice of the effect of their tactics on

such individuals.

        Defendants have consistently used excessive force against individuals with a variety of

disabilities without regard to the effect of the person’s disability on their need for force. In doing

so, Defendants violated Plaintiffs’ Fourth Amendment rights.

        D.         Plaintiffs are Likely to Succeed on the Due Process Claims under the Fifth
                   and Fourteenth Amendments to the U.S. Constitution.
        Plaintiffs are likely to succeed on their claims that Defendants violated their right to due

process under the Fifth and Fourteenth Amendments. Due process requires that law enforcement

provide fair notice and an opportunity to comply before enforcing orders, including orders to

disperse. City of Chicago v. Morales, 527 U.S. 41, 58-59 (1999) (dispersal orders must provide

fair notice); Washington Mobilization Comm. v. Cullinane, 566 F.2d 107, 120 (D.C. Cir. 1977)

(dispersal orders must provide “fair notice and opportunity to comply”); see also Cox v.

Louisiana, 379 U.S. 559, 574 (1965). These are required by “basic principles of due process.”

United States v. Huizar, 762 F. App’x 391, 392 (9th Cir. 2019) (citing Kolender v. Lawson, 461


Page 31 - Plaintiffs’ Motion for Preliminary Injunction
                                   MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI      Document 35                    Filed 02/08/21   Page 32 of 39




U.S. 352, 357-60 (1983)). “[T]he purpose of the fair notice requirement [in disorderly conduct

statutes] is to enable the ordinary citizen to conform his or her conduct to the law.” Morales, 527

U.S. at 58.

        For this reason, Oregon law requires law enforcement, before dispersing an unlawful

assembly or riot, 12 to “go among the persons assembled, or as near to them as they can with

safety, and command them in the name of the State of Oregon to disperse.” ORS 131.675.

Similarly, PPB’s policies provide that “members shall make loud, intelligible and consistent

announcements and warnings to the crowd” and that before dispersing a crowd “members shall

issue a minimum of two warnings at reasonable intervals to allow the crowd to comply.” Clarke

Decl. ¶ 2, Ex. 1 (PPB Directive 635.10 Crowd Management/Crowd Control 8.1, 9.1.2).

        Defendants’ failure to provide reasonable accommodations, however, has systematically

denied many individuals with disabilities of these basic due process protections. Denying people

with disabilities reasonable accommodations can violate due process. Bonner v. Arizona Dept. of

Corrections, 714 F. Supp. 420, 425 (D. Ariz. 1989) (requiring people who are deaf or blind to

navigate prison disciplinary proceedings without an interpreter violates due process); Clarkson v.

Coughlin, 898 F. Supp. 1019, 1049-50 (S.D.N.Y. 1995) (failure to offer interpretive services or

assistive devices in disciplinary, grievance and parole hearings constituted denial of due

process); Holmes v. Godinez, 311 F.R.D. 177, 238 (N.D. Ill. 2015) (“hearing impaired inmates

who are not fluent in English may have a due process right to a qualified interpreter at prison

disciplinary hearings.”).

        Here, Plaintiffs who are Deaf or hard of hearing receive no notice whatsoever of police

orders, including critical orders to disperse, because Defendants communicate those orders only

orally. As a result, Plaintiff Wolfe and others who are Deaf or hard of hearing have been


12
  Oregon law defines an unlawful assembly as “five or more persons, whether armed or not,
[who are] unlawfully or riotously assembled.” ORS 131.675.


Page 32 - Plaintiffs’ Motion for Preliminary Injunction
                                 MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                             AT T ORNE YS AT LA W
                                          T E LE PHO NE : 503. 224. 5858
                                         3400 U. S. BANC O RP T OWE R
                                           111 S. W. FIFT H AVE N UE
                                         PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                    Filed 02/08/21   Page 33 of 39




subjected to excessive force and risk of arrest for failing to comply with orders of which they

never received fair, or indeed any, notice. Wolfe Decl. ¶¶ 4, 8.

        People with mobility disabilities, like Plaintiff Lewis, are similarly denied these

rudiments of due process. Because of her connective tissue disorder, Ehlers-Danlos syndrome,

she is unable to run without risking severe injury and lasting pain. Lewis Decl. ¶ 2. As a result of

her disability and Defendants’ failure to provide adequate time to comply with police orders,

Plaintiff Lewis has been repeatedly subjected to law enforcement violence, including tear gas,

flashbang grenades, baton strikes, rubber bullets, pepperballs, shoving, and other unnecessary

uses of force. Lewis Decl. ¶¶ 12, 14, 16, 19, 25.

        The same is true of people who are blind or low vision, like Plaintiff Durden.

Defendants’ failure to provide consistent, accessible directions and adequate time to comply with

orders has resulted in Plaintiff Durden being repeatedly subjected to excessive force. See, e.g.,

Durden Decl. ¶¶ 11, 16, 19, 28.

        E.         Plaintiffs Will Suffer Irreparable Harm in the Absence of an Injunction.

        “[T]he deprivation of constitutional rights ‘unquestionably constitutes irreparable

injury.’” Melendres v. Arpaio, 695 F. 3d 990, 1002 (9th Cir. 2012) (citing Elrod v. Burns, 427

U.S. 347, 373 (1976), and the deprivation of civil rights and injuries to individual dignity also

constitute irreparable injury. Cupolo v. Bay Area Rapid Transit, 5 F.Supp.2d 1078, 1084 (N.D.

Cal. 1997) (citing Chalk v. United States Dist. Court, 840 F.2d 701, 710 (9th Cir. 1988); Sullivan

v. Vallejo City Unified School Dist., 731 F. Supp. 947, 961 (E.D. Cal. 1990) (injury to ability to

function as independent person constitutes irreparable injury). Furthermore, a plaintiff seeking

injunctive relief may demonstrate sufficient likelihood of future harm by establishing that a

plaintiff is deterred from attending or visiting a noncompliant covered entity because plaintiff

has encountered barriers to equal access related to plaintiff’s disability. Chapman v. Pier 1

Imports (U.S.), Inc., 631 F.3d 939, 948 (9th Cir. 2011).



Page 33 - Plaintiffs’ Motion for Preliminary Injunction
                                   MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI        Document 35                   Filed 02/08/21   Page 34 of 39




        Equal access to law enforcement’s services is critically important. A monetary award

cannot remedy the harm caused by unequal access to those services. Therefore, disability

discrimination that interferes with equal access to these services poses a clear threat of

irreparable injury. Because of the lack of equal access to law enforcement services, Plaintiffs and

other individuals with disabilities have been deterred from attending protests, knowing that they

are likely to face discrimination in the form of excessive use of force and arrest. See, e.g., Wolfe

Decl. ¶ 14. Thus, Plaintiffs can establish that they will suffer irreparable harm in the absence of

an injunction.

        F.         The Balance of Equities Weights Strongly in Favor of Plaintiffs.

        Under the “balance of equities” analysis, a court must “balance the competing claims of

injury” and “consider the effect on each party of the granting or withholding of the requested

relief.” Winter, 555 U.S. at 24 (internal quotation marks omitted).

        Plaintiffs have shown that they have not presented any danger to the public, to property,

or to Defendants. To the contrary, Plaintiffs have attended or participated in protests to exercise

their constitutional right to free expression. As set forth above, Defendants have substantially

and irreparably harmed Plaintiffs.

        On the other side of the scale, any harm to the Defendants would be negligible. Indeed,

many of the measures Plaintiffs request in this motion are required by PPB policy. The

government can have no interest in using excessive force where—as Plaintiffs have

demonstrated here—it is not necessary. Consequently, the irreparable and significant harm to

Plaintiffs stemming from Defendants’ actions greatly outweighs any harm that Defendant might

sustain.

        G.         The Public’s Interest Weighs Strongly in Favor of Plaintiffs.

        “The public interest inquiry primarily addresses impact on non-parties rather than

parties.” League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton, 752



Page 34 - Plaintiffs’ Motion for Preliminary Injunction
                                   MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI        Document 35                    Filed 02/08/21   Page 35 of 39




F.3d 755, 766 (9th Cir. 2014) (internal quotation marks omitted). The purpose of the ADA is “to

provide a clear and comprehensive national mandate for the elimination of discrimination against

individuals with disabilities.” Tennessee v. Lane, 541 U.S. 509, 516 (2004). “In enacting the

ADA, Congress demonstrated its view that the public has an interest in ensuring the eradication

of discrimination on the basis of disabilities.” Enyart v. National Conference of Bar Examiners,

630 F. 3d 1153, 1167 (9th Cir. 2011).

        Furthermore, “[t]his public interest is served by requiring entities to take steps to ‘assure

equality of opportunity’ for people with disabilities.” Id. at 1168 (citing current 42 U.S.C. §

12101(a)(8)); see also Featherstone v. Pac. Nw. Univ. of Health Scis., No. 1:CV-14-3084-SMJ,

2014 WL 3640803, at *7 (E.D. Wash. July 22, 2014) (“In enacting the ADA, Congress

demonstrated its view that the public has an interest in ensuring the eradication of discrimination

on the basis of disabilities;” holding deaf medical student entitled to preliminary injunction

requiring sign language interpreters for classes); Jordan v. Greater Dayton Premier Mgmt., 9 F.

Supp. 3d 847, 863 (S.D. Ohio 2014) (issuing preliminary injunction requiring landlord to provide

blind tenant with audio materials, holding “[i]t is clearly in the public interest for the Court to

enforce compliance with federal law prohibiting discrimination on the basis of disability.”).

Granting Plaintiffs’ preliminary injunctive relief request furthers the ADA’s anti-discrimination

mandate, thereby serving the public interest.

        For constitutional rights, the Ninth Circuit has found that “it is always in the public

interest to prevent the violation of a party’s constitutional rights.” Melendres, 695 F.3d at 1002

(internal citations and quotations omitted); Cuviello v. City of Vallejo, 944 F.3d 816, 834 (9th

Cir. 2019) (“We have consistently recognized the significant public interest in upholding free

speech principles.” (internal quotations and brackets omitted)). Because the public interest is

always served by preventing violation of a party’s constitutional rights, the public’s interest in

preventing the violation of Plaintiffs’ constitutional rights weighs in Plaintiffs’ favor.



Page 35 - Plaintiffs’ Motion for Preliminary Injunction
                                  MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                               AT T ORNE YS AT LA W
                                            T E LE PHO NE : 503. 224. 5858
                                           3400 U. S. BANC O RP T OWE R
                                             111 S. W. FIFT H AVE N UE
                                           PO RT LAN D, ORE GON 97204
          Case 3:20-cv-01882-SI           Document 35                    Filed 02/08/21   Page 36 of 39




VI.     CONCLUSION.

                   For the foregoing reasons, Plaintiffs respectfully request that the court enter a

preliminary injunction against Defendants.

                   DATED this 8th day of February, 2021.


                                                        MILLER NASH GRAHAM & DUNN LLP

                                                        s/ Bruce L. Campbell
                                                        Bruce L. Campbell, OSB No. 925377
                                                        bruce.campbell@millernash.com
                                                        John C. Clarke, OSB No. 153245
                                                        john.clarke@millernash.com
                                                        111 S.W. Fifth Ave., Suite 3400
                                                        Portland, OR 97204
                                                        Phone: 503.224.5858

                                                        DISABILITY RIGHTS LEGAL CENTER
                                                        Christopher Knauf, (Pro Hac Vice)
                                                        ck@drlcenter.org
                                                        Anthony Pinggera, (Pro Hac Vice)
                                                        acp@drlcenter.org
                                                        1541 Wilshire Boulevard, Suite 400
                                                        Los Angeles, California 90017
                                                        Phone: 213.736.1031

                                                        CIVIL RIGHTS EDUCATION AND
                                                        ENFORCEMENT CENTER
                                                        Timothy Fox, (Pro Hac Vice)
                                                        tfox@creeclaw.org
                                                        Amy Robertson, (Pro Hac Vice)
                                                        arobertson@creeclaw.org
                                                        Pilar Gonzales Morales, (Pro Hac Vice)
                                                        pgonzalez@creeclaw.org
                                                        1245 E. Colfax Avenue, Suite 400
                                                        Denver, Colorado 80218
                                                        Phone: 303.757.7901

                                                        Attorneys for Plaintiffs




Page 36 - Plaintiffs’ Motion for Preliminary Injunction
                                     MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                  AT T ORNE YS AT LA W
                                               T E LE PHO NE : 503. 224. 5858
                                              3400 U. S. BANC O RP T OWE R
                                                111 S. W. FIFT H AVE N UE
                                              PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI          Document 35                   Filed 02/08/21     Page 37 of 39




                                      CERTIFICATE OF SERVICE

                   I hereby certify that I served the foregoing Motion for Preliminary Injunction on

the attorney or party listed below on the date set forth below by the method(s) indicated below

on the date set forth below by the method(s) indicated:


    JEFFREY BOSSERT CLARK                                              ☐       First-class mail, postage prepaid
    Acting Assistant Attorney General                                  ☐       Facsimile, pursuant to ORCP 9 F
    BILLY J. WILLIAMS
    United States Attorney                                             ☐       Hand-delivery
    JOHN V. COGHLAN                                                    ☐       Overnight courier, delivery prepaid
    Deputy Assistant Attorney General                                  ☐       E-mail, pursuant to ORCP 9 G
    ALEXANDER K. HAAS
    Director, Federal Programs Branch                                         E-mail copy, as a courtesy only
    BRIGHAM J. BOWEN                                                          OJD EFILING SYSTEM, if
    Assistant Director, Federal Programs Branch                                registered at the party’s email
    MICHAEL P. CLENDENEN, DC #1660091                                          address as recorded on the date of
    Trial Attorney                                                             service in the eFiling system,
    U.S. Department of Justice                                                 pursuant to UTCR 21.100.
    Civil Division, Federal Programs Branch
    1100 L Street, NW                                                  ☐       Other
    Washington, D.C. 20530
    Telephone: (202) 353-0693
    Facsimile: (202) 616-8460

             Attorneys for Defendants Wolf and
             Washington in their official capacity




Page 1 -     Certificate of Service
                                      MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                 AT T ORNE YS AT LA W
                                              T E LE PHO NE : 503. 224. 5858
                                             3400 U. S. BANC O RP T OWE R
                                               111 S. W. FIFT H AVE N UE
                                             PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI          Document 35                   Filed 02/08/21     Page 38 of 39




    ELLEN F. ROSENBLUM, OSB #753239                                    ☐       First-class mail, postage prepaid
    Attorney General                                                   ☐       Facsimile, pursuant to ORCP 9 F
    DREW K. BAUMCHEN, OSB #045032
    Senior Assistant Attorney General                                  ☐       Hand-delivery
    Department of Justice                                              ☐       Overnight courier, delivery prepaid
    1162 Court Street NE                                               ☐       E-mail, pursuant to ORCP 9 G
    Salem, OR 97301-4096
    Telephone: (503) 947-4700                                                 E-mail copy, as a courtesy only
    Facsimile: (503) 947-4791                                                 OJD EFILING SYSTEM, if
    Email: ellen.f.rosenblum@doj.state.or.us                                   registered at the party’s email
           Drew.Baumchen@doj.state.or.us                                       address as recorded on the date of
                                                                               service in the eFiling system,
             Attorneys for Defendant Terri Davie                               pursuant to UTCR 21.100.
                                                                       ☐       Other
    DANIEL SIMON, OSB #124544                                          ☐       First-class mail, postage prepaid
    Deputy City Attorney                                               ☐       Facsimile, pursuant to ORCP 9 F
    LINDA LAW, OSB #943660
    Chief Deputy City Attorney                                         ☐       Hand-delivery
    linda.law@portlandoregon.gov                                       ☐       Overnight courier, delivery prepaid
    LINH T. VU, OSB #004164                                            ☐       E-mail, pursuant to ORCP 9 G
    Senior Deputy City Attorney
    linh.vu@portlandoregon.gov                                                E-mail copy, as a courtesy only
    ELIZABETH C. WOODARD, OSB #075667                                         OJD EFILING SYSTEM, if
    Deputy City Attorney                                                       registered at the party’s email
    beth.woodard@portlandoregon.gov                                            address as recorded on the date of
    Portland City Attorney’s Office                                            service in the eFiling system,
    1221 SW 4th Ave., Rm. 430                                                  pursuant to UTCR 21.100.
    Portland, OR 97204
    Telephone: (503) 823-4047                                          ☐       Other
    Facsimile: (503) 823-3089
    Email: dan.simon@portlandoregon.gov
            linda.law@portlandoregon.gov
            linh.vu@portlandoregon.gov
            beth.woodard@portlandoregon.gov
            Attorneys for City of Portland, Ted
            Wheeler and Chuck Lovell




Page 2 -     Certificate of Service
                                      MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                 AT T ORNE YS AT LA W
                                              T E LE PHO NE : 503. 224. 5858
                                             3400 U. S. BANC O RP T OWE R
                                               111 S. W. FIFT H AVE N UE
                                             PO RT LAN D, ORE GON 97204
           Case 3:20-cv-01882-SI           Document 35                   Filed 02/08/21     Page 39 of 39




    GLENN GREENE                                                        ☐       First-class mail, postage prepaid
    New York State Bar No. 2674448                                      ☐       Facsimile, pursuant to ORCP 9 F
    Senior Trial Attorney
    DAVID G. CUTLER                                                     ☐       Hand-delivery
    Illinois State Bar No. 6303130                                      ☐       Overnight courier, delivery prepaid
    Trial Attorney                                                      ☐       E-mail, pursuant to ORCP 9 G
    Torts Branch, Civil Division
    Constitutional and Specialized Tort Litigation                             E-mail copy, as a courtesy only
    PO Box 7146                                                                OJD EFILING SYSTEM, if
    Ben Franklin Station                                                        registered at the party’s email
    Washington, D.C. 20044                                                      address as recorded on the date of
    Telephone: (202) 616-4143                                                   service in the eFiling system,
    Facsimile: (202) 616-4314                                                   pursuant to UTCR 21.100.
    Email: glenn.greene@usdoj.gov                                              Other

              Attorneys for Defendants Wolf and
              Washington in their individual capacity


    CHRIS GILMORE, OSB #980570                                          ☐       First-class mail, postage prepaid
    Multnomah County Attorney’s Office                                  ☐       Facsimile, pursuant to ORCP 9 F
    501 SE Hawthorne Blvd., Ste. 500
    Portland, OR 97214                                                  ☐       Hand-delivery
    Telephone: (503) 988-3138                                           ☐       Overnight courier, delivery prepaid
    Facsimile: (503) 988-3377                                           ☐       E-mail, pursuant to ORCP 9 G
    Email: chris.gilmore@multco.us
                                                                               E-mail copy, as a courtesy only
              Attorney for Multnomah County and                                OJD EFILING SYSTEM, if
              Michael Reese                                                     registered at the party’s email
                                                                                address as recorded on the date of
                                                                                service in the eFiling system,
                                                                                pursuant to UTCR 21.100.
                                                                        ☐       Other


           DATED: February 8th, 2021.


                                                                     s/ Bruce L. Campbell____________
                                                                     Attorneys for Plaintiffs




Page 3 -      Certificate of Service
                                       MILLER NASH GRAHAM & DUNN LLP
4829-3798-4979.8                                  AT T ORNE YS AT LA W
                                               T E LE PHO NE : 503. 224. 5858
                                              3400 U. S. BANC O RP T OWE R
                                                111 S. W. FIFT H AVE N UE
                                              PO RT LAN D, ORE GON 97204
